Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 February 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes Feb 1. 1780.
The last Post from Bordeaux brought me my Letters from america brought by Mr Adams and among them I recvd one for you which you have inclosed. I likewise inclose you a Letter from Capt Manly who is now in Mill Prison, it is addressed to Mr William Bradford but that Gentleman being now in america & having desired me at his Departure to open all Letters to his address, I opened this from Capt Manly; I shall in answer assure him that the Exchange is not neglected & that he will have his Turn. He is a brave Officer & deserves attention.
M de Chaumont has directed me to draw on him for Funds which I suppose you know and approve. Among the Furniture I found no mention of Buckles which I suppose to be an Omission & am therefore laying out for 15000 Pair conformable to the Congress Order.
I hope Mr Adams will soon be with you, when he arrives please to present my Respects to him. I am ever most dutifully and affectionately Yours
J Williams J
 Notation: J Williams Feb 1 1780